Order entered August 7, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00439-CV

                        IN THE INTEREST OF E.H.G, A CHILD

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-54301-2013

                                        ORDER
        We GRANT court reporter Sheri J. Vecera’s August 4, 2015 request for extension of

time to file the reporter’s record and ORDER the record be filed no later than September 4,

2015.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE